Vinje, C. J.
Counsel for relator contend that the conservation director is a public officer and therefore subject to removal in an action of quo warranto, and they cite the cases of Hall v. State, 39 Wis. 79; In re Appointment of Revisor, 141 Wis. 592, 124 N. W. 670; and State ex rel. Gubbins v. Anson, 132 Wis. 461, 112 .N. W. 475, in support of their contention. In these cases language may be found which tends to support it, but in none of them was the question directly at issue as to what constituted a public officer. The statutes under which they were appointed and the powers and duties imposed upon them were so different that we think no useful purpose could be served by analyzing them and comparing them with the statute under which the respondent in this case was appointed.
Respondent claims that the application should be denied because he is not a public officer and quo warranto does not lie. The contention is well taken for the following reasons: He is employed by the commission, not appointed or elected. State ex rel. Pleasant v. Ottowa, 84 Kan. 100, 113 Pac. 391. No definite term of holding the employment is fixed. His salary may be anything the commission fixes not exceeding $6,500. His powers are in all things subordinate to those of the commission, and he must carry out its policies. He cannot even make rules, but must adopt those of the commission. Public officers must take an oath as prescribed by sec. 28, art. IV, of the constitution unless exempted there*440from. No exemption appears in the act and no requirement to take an oath. He is not required to give a bond. He is not required to be a citizen of the state, as he must be if a public officer. The reasons for holding that he is not a public officer are stronger in this case than in the case of Sieb v. Racine, 176 Wis. 617, 187 N. W. 989, because more technical knowledge and ability is required of the director of conservation than of a superintendent of schools, and if he was required to be a public officer then he must of necessity be a citizen of this state, and the conservation commission would be limited to citizens of Wisconsin only in selecting the conservation director. We have fewer persons within the state versed in conservation work than we have in school work. Therefore, unless it clearly appears that the legislature intended that only citizens of the state should be employed, it must be held that the conservation commission can select its director from any state of the Union in order to secure the best services. By providing exemption of the conservation director from the provisions of ch. 16, Stats., the legislature evidently construed the position as an employment and thought it necessary to create the exemption— public officers are not subject to ch. 16. These objections are all summarized from respondent’s brief and we do not deem it necessary to add to them. Nor do we deem it necessary to discuss or analyze the few cases cited to us from our own and other states, as the solution of the question before us is dependent upon a construction of the legislative act under which Nagler was employed. It is true the act says that he “shall continue in office” at the pleasure of the commission. This would seem to indicate that he is a public officer, but one or two words in an act cannot control its meaning or effect if it is apparent that the words chosen are not the proper ones. Thus the word “employ” used in this act instead of the word “appoint’.’ is not conclusive by any means of ,the fact that he is in the employment of the state ctnd not an officer thereof, The act must be interpreted as a *441whole and not by taking single words here and there to determine its true meaning. In the present case the legislative intent to put the conservation director under the control and subject to the direction of the conservation commission as an employee, doing expert work, is so clear and obvious that single words cannot operate to change or modify that intent as expressed by the whole act.
By the Court. — Application denied, with costs.